Citation Nr: 1106656	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-27 315	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York
 
 
THE ISSUES 
 
1.  Entitlement to an evaluation greater than 40 percent for a 
lumbosacral strain with traumatic arthritis.  
 
2.  Entitlement to an effective date prior to June 6, 2007, for a 
total disability rating based on individual unemployability.  
 
 
REPRESENTATION
 
 Appellant represented by:  Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1942 to October 
1945.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and August 2008 Department of 
Veterans Affairs (VA) Regional Office (RO) decisions.  
 
In January 2006, the RO in Cleveland, Ohio continued the 40 
percent evaluation assigned for the Veteran's low back 
disability.  In August 2008, the RO in Buffalo, New York granted 
entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disorders effective June 
6, 2007.  The Veteran perfected an appeal of the listed issues.  
 
In February 2010, the Board remanded the case for additional 
development. 
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  The Veteran's service-connected low back disability is not 
manifested by unfavorable ankylosis of the entire thoracolumbar 
spine, there is no evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months; and 
the disability picture does not require the assignment of an 
extraschedular rating.  
 
2.  A claim of entitlement to an increased evaluation for 
service-connected low back disability was received August 22, 
2005; this is considered to include a claim for a total 
disability evaluation based on individual unemployability .  
 
3.  The Veteran did not meet the schedular criteria for a total 
disability evaluation based on individual unemployability prior 
to June 6, 2007.  
 
4.  Resolving reasonable doubt in the Veteran's favor, 
unemployability due to service-connected disability alone is 
shown beginning July 19, 2006; the record does not contain 
competent evidence establishing such prior to this date.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation greater than 40 percent for 
lumbosacral strain with traumatic arthritis, to include on an 
extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2010).
 
2.  The criteria for an effective date of July 19, 2006, and no 
earlier, for an award of a total disability evaluation based on 
individual unemployability on an extraschedular basis, are met.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.151, 3.155, 3.159, 3.400(o), 4.16 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
September 2005 and September 2006 correspondence of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  The Veteran was also provided notice of how 
disability ratings and effective dates are determined.  
Correspondence dated in June 2008 provided additional information 
regarding how VA assigns disability ratings and set forth 
applicable rating criteria.  
 
As entitlement to a total disability evaluation based on 
individual unemployability has been granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  The appeal 
regarding an earlier effective date is a "downstream" issue in 
that it arose following the initial grant of benefits.  
Notwithstanding, in September 2006 and January 2008 
correspondence, the Veteran was provided notice of the evidence 
necessary to substantiate a claim for a total disability 
evaluation based on individual unemployability and of how VA 
assigns effective dates.  
 
The issues were most recently readjudicated in the August 2010 
supplemental statement of the case.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claims file contains VA medical records and private 
medical records.  The Board observes that the Veteran is 
receiving benefits from the Social Security Administration, but 
information in the claims file indicates that receipt of such 
benefits is based on age and not disability.  Thus, a remand to 
obtain any Social Security records would serve no useful purpose 
and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).
 
The Veteran was provided VA examinations to assess the severity 
of his service-connected lumbar spine disability in October 2005, 
June 2007, and July 2008.  The examinations are adequate for 
rating purposes.  
 
Pursuant to the February 2010 remand, the case was sent to the 
Director, Compensation & Pension Service for extraschedular 
consideration.  In the January 2011 informal hearing 
presentation, the representative argued that the response 
received was inadequate and that if the claim could not be 
granted, it should be returned for a proper opinion.  
 
The June 2010 Compensation & Pension Service opinion answered the 
relevant questions.  The Board acknowledges that the rating board 
apparently did not include a full statement as to service-
connected disabilities, employment history, etc., when it 
submitted the claim for consideration.  Notwithstanding, all 
relevant information was contained in the claims folder, which 
was provided and reviewed.  Hence, the Board finds that there was 
substantial compliance with remand orders .  Dyment v. West, 13 
Vet. App. 141 (1999).  Accordingly, the Board declines to remand 
for further opinion.
 
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).
 
Factual Background
 
In February 1946, VA granted entitlement to service connection 
for a low back disability related to service and assigned a 10 
percent evaluation from October 11, 1945.  In May 1987, the 
evaluation was increased to 20 percent effective February 17, 
1987.  In November 2002, the evaluation was increased to 40 
percent effective January 10, 2002.  In August 2005, the Veteran 
submitted a claim for increase.  In January 2006, the RO 
continued the assigned 40 percent evaluation.  
 
On VA examination in October 2005, the Veteran stated that he was 
not able to do any lifting, pushing or pulling; and that he could 
not stand, kneel, or squat without experiencing severe back 
pain.  Sitting and traveling in a car reportedly also caused 
pain.  He reported daily flare-ups, but had only one totally 
incapacitating episode of back pain over the past year which 
lasted several days.  He stated that he worked as a millwright 
but retired 18 years prior because of his back condition.  On 
physical examination, there was flattening of the lumbar lordosis 
but no evidence of scoliosis.  There was no muscle guarding or 
spasm.  He had tenderness on palpation of the lower lumbar 
paravertebral musculature.  The examiner noted that the Veteran 
could flex the lumbar spine only 10-15 degrees and then he tended 
to fall over; thus, further examination of the thoracolumbar 
spine was discontinued.  The diagnosis was degenerative 
intervertebral lumbar disk disease without evidence of 
radiculopathy.  
 
A private medical record dated July 19, 2006 noted significant 
spinal and paraspinal tenderness as well as sacroiliac joint 
tenderness.  The Veteran was able to forward flex at the waist to 
20 degrees before significant pain, and extend to 5 degrees 
before significant pain began.  The impression was significant 
lumbosacral arthritis and abnormal bony reaction.  The examiner 
stated:
 
It is my impression that this man is unable 
to work secondary to these injuries and it 
is likely that his current medical state is 
secondary to the lumbosacral strain with 
traumatic arthritis that it being treated 
by the Department of Veterans Affairs.  
 
On VA examination in June 2007, the Veteran reported constant low 
back pain which radiated to both legs, right greater than left.  
The pain was located in the lower back and had gotten worse over 
the past two years.  He reported being unable to stand or sit for 
long, and having daily flare-ups.  He alleged that his back 
disorder sometimes put him out of "action" for the whole day.  
The Veteran used a walker or a stick around the home.  He arrived 
for examination in a wheelchair and was able to walk with 
difficulty from the examining room door to a chair.  The Veteran 
reported taking early retirement 20 years ago due to back pain.  
On physical examination, the Veteran's gait was abnormal and he 
walked with his posture bent forward slightly and with both knees 
bent.  There was loss of the lumbar curve and there was 
tenderness to palpation of the spine and paraspinal musculature.  
There was no evidence of spasm.  Straight leg raising was 
positive on the right at 65 degrees, and on the left at 80 
degrees.  Muscle strength was 4/5 in both lower legs.  Range of 
motion study revealed forward flexion to 30 degrees; left lateral 
flexion to 2 degrees; right lateral flexion to 5 degrees; and 
extension and left and right lateral rotation to 0 degrees.  He 
had pain on motion of the spine with the second repetition of 
forward flexion and extension.  He had greatly increased pain in 
the back and weakness.  No further repetitions were done.  The 
diagnosis was severe lumbosacral arthritis.  
 
A VA Form 21-8940, Application for Increased Compensation Based 
on Unemployability, was received in July 2007.  At that time, the 
Veteran reported that he last worked in 1986 and that he left his 
job as a millwright due to his back.  He contended that his 
service-connected back disability and secondary conditions kept 
him from following any substantially gainful occupation.  He 
reported eight years of grade school education and no additional 
training.  
 
At a July 2008 VA examination the Veteran reported that his back 
pain had become worse over the past four years.  The pain was now 
constant, and radiated into his legs.  He used a walker for short 
distances and had a wheelchair.  He normally used an electric 
chair when he was out of the house.  He reported being unable to 
bend over and lift, that he was unsteady on his feet, and that 
had difficulty with activities of daily living.  The examiner 
noted that the appellant seemed advanced from the review of 
functional limitations in 2007.  Flare-ups reportedly occurred 
with any increased activity.  On physical examination, the 
Veteran had a Velcro back brace and the appellant stated he was 
unable to stand without the brace.  His gait was very unsteady.  
There was a loss of lumbar lordosis and point tenderness from the 
lumbar region to the sacral region.  There was no muscle spasm.  
Flexion was at most to 30 degrees, with pain through motion; 
bilateral rotation and extension were to 0 degrees; and lateral 
flexion was to 5 degrees bilaterally.  He was unable to tolerate 
repetition as he felt weak and had increased pain.  There was, 
however, no change in the range of motion.  Lower extremity 
strength was 4/5, and there was decreased quadricep muscle mass 
but good muscle tone.  Straight leg raising was positive on the 
right.  The diagnosis was severe degenerative disc disease with 
radiating pain to the legs causing weakness with right leg 
radiculopathy.  The examiner opined that the Veteran could not 
tolerate any physical labor employment due to severe arthritis in 
his back, and was unable to lift or stand for any reasonable 
length of time.  She further opined that chronic back pain would 
hinder sedentary employment. 

The Veteran also underwent a VA audiometric examination in July 
2008.  The audiologist indicated that it was not at least as 
likely as not that the Veteran's present hearing loss with 
amplification and/or reasonable accommodations would affect his 
vocational potential or limit his participation in any work 
activity.  
 
VA medical records show complaints and treatment related to 
multiple disabilities, to include chronic low back pain.  
 
In June 2010, the Director, Compensation & Pension Service stated 
that the evidence did not establish entitlement to an 
extraschedular evaluation in excess of 40 percent under 38 C.F.R. 
§ 3.321(b); that the evidence clearly established the Veteran 
voluntarily removed himself from the labor market upon attaining 
age 65; and that the evidence did not establish entitlement to an 
extraschedular total disability evaluation under 38 C.F.R. 
§ 4.16(b) prior to June 6, 2007.  
 
Analysis
 
Evaluation of lumbosacral strain with traumatic arthritis
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that staged ratings are also appropriate for 
an increased rating claim that is not on appeal from the 
assignment of an initial rating when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.
 
The Veteran's service-connected lumbar spine disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(degenerative arthritis of the spine).  The General Rating 
Formula for Diseases and Injuries of the Spine applies with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent evaluation is assigned when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.
 
The preponderance of the most credible evidence shows that the 
criteria for a schedular evaluation is excess of 40 percent for 
the appellant's low back disorder are not met.  Simply put, the 
appellant retains motion in most planes of lumbar motion, and 
there is no evidence of unfavorable lumbar ankylosis.  The Board 
has considered whether a higher evaluation is available under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, but finds no objective evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during any 12 months period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The Board acknowledges the Veteran's 
reports of significant pain and limitation, but objective 
clinical findings do not support a higher evaluation based on 
functional impairment due to pain on motion or other factors.  
 
Pursuant to the rating criteria, associated objective neurologic 
abnormalities are to be separately evaluated.  See General Rating 
Formula for Rating Disease and Injuries of the Spine, Note (1).  
The Board observes that the Veteran is currently assigned a 20 
percent evaluation for associated chronic neurological 
manifestations of the right lower extremity.  Service connection 
for associated chronic neurological manifestations of the left 
lower extremity was denied.  The Veteran has not perfected 
appeals of these issues and the Board does not find any 
additional claimed neurologic abnormalities for consideration.  
 
The Veteran has asserted entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
 
If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization"). When 
an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  
 
The Board acknowledges the Veteran's statements that his back 
caused occupational impairment, as well as medical statements 
indicating that he could not work as a result of his back 
disability.  The Board observes that the effect of a service-
connected disability is measured differently for purposes of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and for 
purposes of a total disability evaluation based on individual 
unemployability claim under 38 C.F.R. § 4.16(b).  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994).  
 
The Board acknowledges that this case was remanded for referral 
for extraschedular consideration under both 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  On further review, the Board finds 
that the rating criteria for the Veteran's back disability 
reasonably describe his disability level and symptomatology.  The 
rating criteria clearly consider the Veteran's primary symptoms 
of pain and limited motion and additional schedular ratings are 
available for higher levels of disability.  Thus, as the 
disability picture appears adequately contemplated by the rating 
schedule, referral under 38 C.F.R. § 3.321(b)(1) may, in 
retrospect, have been unwarranted.  Regardless, it was 
accomplished and a negative opinion was received from the 
Director, Compensation and Pension Service.  Considering all 
evidence of record, the Board finds that the assignment of an 
extraschedular rating is not needed to accord justice.  
 
Finally, the Board finds no basis for assigning staged ratings 
during the appeal period.  Hart.
 
An effective date for a total disability evaluation based on 
individual unemployability 
 
In August 2008, the RO granted entitlement to a total disability 
evaluation based on individual unemployability effective June 6, 
2007.  The Veteran disagreed with the effective date and 
subsequently perfected this appeal.  
 
In the January 2011 informal hearing presentation, the 
representative argued that the Veteran met the requirements for a 
total disability evaluation based on individual unemployability 
on an extraschedular basis from either January 10, 2002 or August 
22, 2005.  In making this argument, the representative references 
multiple statements wherein the Veteran reported that he retired 
due to his back, a July 2006 private record, and a July 2008 VA 
examination, which indicate the Veteran was unable to work due to 
his back disability.
 
A claim of entitlement to a total disability evaluation based on 
individual unemployability rating is essentially a claim for an 
increased rating.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
general rule with respect to the effective date of an award of 
increased compensation is that the effective date of such award 
"shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by the regulation, which provides that the effective 
date for an award of increased compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).
 
An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In determining when a claim for increase was received, the Board 
notes that a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action indicating intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c).
 
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such 
disability, this disability shall be rated at 60 percent or 
more.  When there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and any 
additional disabilities must result in a combined rating of 70 
percent or more.  38 C.F.R. § 4.16(a).  
 
It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation & Pension Service, for extraschedular 
consideration of all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b).  The Board is precluded from 
assigning an extraschedular evaluation in the first instance.  
 
The Veteran's claim for increase in his low back disability was 
received on August 22, 2005.  This arguably includes a claim for 
unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  
 
A review of the file indicates that the Veteran had a combined 60 
percent evaluation from January 10, 2002 based on the following 
compensable disabilities: lumbosacral strain with traumatic 
arthritis (40 percent); bilateral hearing loss (30 percent); and 
tinnitus (10 percent).  He did not meet the schedular 
requirements for a total disability evaluation based on 
individual unemployability until June 6, 2007 when he was 
assigned the following ratings lumbosacral strain with traumatic 
arthritis (40 percent); bilateral hearing loss (30 percent); 
chronic neurological manifestations, right lower extremity (20 
percent); and tinnitus (10 percent).  Thus, any assignment of an 
earlier effective date must be pursuant to 38 C.F.R. § 4.16(b).  
 
The Board has considered all evidence of record and resolving 
reasonable doubt in the Veteran's favor, finds that the criteria 
for an effective date of July 19, 2006, and no earlier, for a 
total disability evaluation based on individual unemployability 
on an extraschedular basis is warranted.  This effective date is 
based on the July 2006 private medical record referenced herein.  
On review, July 19, 2006, is the first date that there is 
competent evidence of record showing the Veteran was unemployable 
due to service-connected disability.  Prior to this date, the 
record contains only the Veteran's statements that he retired due 
to his back disability.  The Veteran is clearly competent to 
report he was having back pain and that he retired from his job.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of lay 
observation).  He is not, however, competent to provide a medical 
opinion as to whether his service-connected disabilities alone 
prevented him from obtaining and maintaining all forms of 
substantially gainful employment that were consistent with his 
occupational experience and training.   Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board does not find the Veteran's 
statements alone sufficient to support an extraschedular grant of 
a total disability evaluation based on individual 
unemployability.  
 
The Board considered the representative's argument that the 
January 2002 claim for increase also encompassed a total 
disability evaluation based on individual unemployability claim 
pursuant to Rice.  Even assuming, without conceding a pending 
claim, evidence of entitlement to a total disability evaluation 
based on individual unemployability on an extraschedular basis 
was not established until much later as described herein.  
Pursuant to regulation, the effective date is date of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (emphasis added).  Under the circumstances of this 
case, the exception set forth at 38 C.F.R. § 3.400(o)(2) is also 
not for application.
 
 
ORDER
 
Entitlement to an evaluation greater than 40 percent for a 
lumbosacral strain with traumatic arthritis is denied.  
 
Entitlement to an effective date of July 19, 2006, and no 
earlier, for the award of a 


total disability evaluation based on individual unemployability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


